Citation Nr: 1431034	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  97-07 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder.

2.  Entitlement to service connection for a psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel




INTRODUCTION

The Veteran had active service from January 1976 to July 1979 and from September 1979 to April 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

This matter was previously before the Board in September 2011 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, with regard to the issue being decided herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In the September 2011 Remand, the Board indicated that in a May 2011 Informal Hearing Presentation, the Veteran's accredited representative had raised the issue of clear and unmistakable error in a May 2, 2006, rating decision that denied a claim of service connection for a right forearm injury. The issue had been raised by the record, but had not been adjudicated by the agency of original jurisdiction.  Therefore, the Board did not have jurisdiction over it, and was referred to the agency of original jurisdiction for appropriate action.  As it does not appear that further action on this issue has been undertaken, the issue is again referred to the agency of original jurisdiction.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for a psychiatric disorder, claimed as 
depression, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The preponderance of the competent and credible evidence of record does not show that the Veteran's bilateral hand disorder, peripheral neuropathy, began during, was otherwise caused by or is etiologically related to his active service.


CONCLUSION OF LAW

The Veteran's bilateral hand disorder, peripheral neuropathy, was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in February and August 2006 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded this case in September 2011 in order to obtain Social Security Administration and VA medical records, and to afford the Veteran a VA examination.  The Veteran's Social Security Administration and all available VA medical records have been associated with the record.  The Veteran was afforded the required VA examination in October 2011.  The Board finds that the examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the report described the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The Veteran's service treatment records reflect that he was seen for a laceration on his right thumb in August 1976.  A bandaid was applied with a finger cot.  The Veteran was seen again for a laceration to his right fifth finger in December 1976.  He was dispensed back to duty.  His July 1979 Report of Medical Examination was normal, with normal upper extremities and no evidence of a bilateral hand disability.  In February 1981, the Veteran was placed on a profile due to a stab wound to his right forearm.  He was instructed not to use his right hand except for light clerical duties.  His separation Report of Medical History reflects his reports that he did not have swollen or painful joints, arthritis, rheumatism or bursitis, bone, joint or other deformity.  His separation Report of Medical Examination reflected normal upper extremities. 

VA medical records reflect that, in July 2006, the Veteran was seen for a new patient evaluation.  He reports that he had arm pain that began on October 17, 2005, while working construction.  He described the pain as "electric current like" and reported numbness and tingling in his arms.  He reported having been diagnosed with severe peripheral neuropathy in December 2005.  It was noted that in January 2005, the Veteran was diagnosed with severe anemia and vitamin B12 deficiency.  He was diagnosed with peripheral neuropathy.  An August 2006 VA medical record shows that the Veteran reported that he had ongoing pain in his arms and hands, related to peripheral neuropathy, and that his pain began in October 2005.  His doctors had not been able to identify the cause of his peripheral neuropathy, but informed him that possible causes were alcohol abuse, vitamin B12 deficiency, or anemia.  An April 2007 VA medical record reflects an examiner's assessment that the Veteran had peripheral neuropathy secondary to alcohol abuse.  A June 2007 VA medical record reflects the opinion that the Veteran's peripheral neuropathy could be due to alcohol abuse, B12 deficiency, or both.

The Veteran was afforded a VA examination in October 2011.  The examiner diagnosed peripheral neuropathy which was generalized all over the body including the hands and fingers.  The Veteran reported that he had been working in construction in November to December 2006 when he noticed the tips of his fingers getting black, and he began experiencing pins and needles throughout his body.  He was diagnosed with generalized neuropathy.  After examining the Veteran, reviewing the claims file and taking his history, the examiner opined that the Veteran's peripheral neuropathy was less likely than not incurred in or caused by his claimed in-service injury, event or illness.  The examiner provided the rationale that the onset of the Veteran's peripheral neuropathy was in 2006, 21 years after his discharge from service.  The Veteran's service treatment records reflected only cuts on his fingers, and his separation examination was normal.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The medical evidence of record clearly shows that the Veteran has a current diagnosis of peripheral neuropathy affecting the Veteran's hands, meeting one of the fundamental requirements of service connection.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his bilateral hand disability to service.  

As noted above, however, the inquiry regarding his lay evidence does not stop here.  The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  

VA medical records reflect that the Veteran has reported symptoms such as tingling, pain, and numbness in his hands.  The Veteran is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  However, to the extent that the Veteran has reported that he has experienced these symptoms since service, the Board finds him not to be credible.  

While the Veteran's service treatment records reflect that he was seen for lacerations of his hands, these injuries appeared to be acute and transitory, as the Veteran did not report in service any ongoing pain in his hands due to these injuries.  His separation Report of Medical History did not reflect any reports of problems with his hands.  These lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  The records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
In addition, the Veteran has contradicted himself with regard to the onset of his bilateral hand symptoms.  He reported to VA providers that his hand pain began in October 2005, while working construction.  For these reasons the Board concludes that the Veteran's statements with regard to the in-service onset of his bilateral hand symptoms and the continuation of it from his discharge are not credible. 

In terms of medical evidence providing an etiology between the Veteran's current bilateral hand condition and his time on active duty, the Board notes that there is no such evidence which provides a link.  The VA examiners who provided ongoing treatment for the Veteran's peripheral neuropathy linked the disorder to alcohol abuse and vitamin B12 deficiency.  The Board notes that direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301.  In addition, there is no evidence to show that a vitamin B12 deficiency is linked to service.  The VA examiner who conducted the October 2011 VA examination reviewed the evidence of record, performed a thorough examination of the Veteran, and provided a rationale for his opinion.  The examiner diagnosed peripheral neuropathy which was generalized all over the body including the hands and fingers and opined that the Veteran's peripheral neuropathy was less likely than not incurred in or caused by his claimed in-service injury, event or illness.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ('[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions').  This is considered competent medical evidence, and weighs heavily against the claim. 

As such, there is no medical evidence supporting a nexus between the Veteran's current disability and his active duty.  Boyer, supra.

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Here, the Board finds that the question regarding the potential relationship between his peripheral neuropathy and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Therefore, while the Veteran is competent to describe his bilateral hand symptoms, the Board accords his statements regarding the etiology of peripheral neuropathy of the hands little probative value as he is not competent to opine on such a complex medical question.  

As such, the Board finds that service connection for a bilateral hand disability is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a bilateral hand disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

ORDER

Service connection for a bilateral hand disorder is denied.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that the issue of service connection for a psychiatric disorder must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 
The Veteran contends that he has a psychiatric disability related to service.  Service treatment records do not reflect any treatment for or diagnosis of a psychiatric disorder; however, on his separation Report of Medical History, the Veteran reported depression or excessive worry or loss of memory or amnesia.  

VA medical records reflect diagnosis of and treatment for depression.  See January 2006, August 2006, March 2007, and August 2007 VA medical records. 

The Veteran underwent a VA examination in October 2011.  The examiner diagnosed a personality disorder not otherwise specified, with narcissistic features.  The examiner noted that, to the extent that the Veteran was experiencing functional impairment, it seemed most related to the combination of his medical issues and characterological pathology.  The examiner found that the Veteran was not exhibiting any genuine Axis I symptoms.  However, the examiner noted that he maintained longstanding maladaptive patterns of related to others, characterized by lack of empathy, sense of entitlement, grandiosity and an irrational sense of uniqueness that had interfered grossly with his ability to maintain meaningful relationships across personal and occupational settings.  

The examiner noted that the Veteran endorsed depression or excessive worry at discharge from active duty, and that he had reported to her that he attended counselling, but that there was no record of it.  The examiner concluded that the Veteran was not experiencing depression at the time of the examination.  He had denied recent experiences of persistently sad mood or loss of pleasure in previously enjoyed activities.  The examiner acknowledged that it was possible that the Veteran had experienced mild depressive symptoms in the past, but that records also revealed that these episodes were specifically linked to situational circumstances, including homelessness and physical pain, and were not reflective of an underlying condition.  Above all, the examiner noted, the Veteran had longstanding rigid and maladaptive behavior, consistent with personality disorder, not otherwise specified, with narcissistic features.  The examiner found that the Veteran presented as grandiose and entitled, with little sense of empathy.  He voiced no responsibility for his behavior, instead blaming the military, his ex-wife, and former employers for his misfortunes.  Given his limited distress tolerance and poor coping, he was more prone to depressive symptoms under unfavorable situational circumstances.  The examiner noted that personality disorders were developmental in nature (beginning in childhood/adolescence) and not considered to be due to or aggravated by military service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that this opinion is inadequate.  With respect to the diagnosis of a personality disorder, congenital or developmental defects such as personality disorders and mental deficiency are not 'diseases' or 'injuries' within the meaning of applicable legislation. 38 C.F.R. §§ 4.9, 4.127.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon a personality disorder during service may be service connected.  Id.  The Veteran indicated that he had experienced depression or excessive worry or loss of memory or amnesia when he was discharged.  Therefore, a medical nexus opinion must include consideration as to whether the Veteran had any mental disorder during service that aggravated his personality disorder.

In addition, the examiner should address more thoroughly the evidence in the record of the Veteran's ongoing treatment for depression.  The examiner found that the Veteran had mild depressive symptoms related to stressors; however, VA medical records reflect the diagnosis of major depressive disorder, noted at times to be severe, with psychoses.  The examiner must address this diagnosis and provide an explanation as to whether this is a separate disability or part and parcel of his personality disorder.  If it is a separate disability, the examiner should provide an opinion as to whether the Veteran's psychiatric disorder is related to service.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted psychiatric disorder should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination with a physician that has not previously examined the Veteran so as to determine the etiology of the claimed psychiatric disorder.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner shall be conducted at this time, and included in the examination report.  

The examiner is asked to identify all psychiatric disorders found to be present.  For any and all current diagnoses made, the examiner is requested to offer an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disorder is etiologically related to the Veteran's period of active service, to include any reports of psychiatric symptomatology documented in the Veteran's service treatment records.  

In doing so, the examiner must express an opinion as to whether it is at least as likely as not that a personality disorder was subject to a superimposed mental disorder during service that resulted in additional disability.  If so, identify the additional disability.

In providing this opinion, the examiner must address the Veteran's report that he had depression or excessive worry or loss of memory or amnesia when he was discharged.  

In addition, the examiner must address more thoroughly the evidence in the record of the Veteran's ongoing treatment for depression, in particular his diagnosis of major depressive disorder, noted at times to be severe, with psychoses.  The examiner must provide an explanation as to whether this is a separate disability or part and parcel of his personality disorder.  If it is a separate disability, the examiner should provide an opinion as to whether it is at least as likely as not that the separate disorder had its onset in active service or was caused by or otherwise related to service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for such must be provided.

The absence of evidence of treatment for a specific psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, he and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


